Mr. President, Secretary-General Guterres, Excellencies, Ladies and Gentlemen,
I am honoured to address the United Nations General Assembly once again.
I congratulate His Excellency Mr. Volkan Bozkir on his election as the President of the seventy-fifth session of the General Assembly.
We also appreciate the skilful leadership of the outgoing President, His Excellency Tijjani Muhammad-Bande, especially during the COVID-19 crisis.
We commend the leadership of Secretary-General Antonio Guterres in these turbulent times.
Mr. President,
Since my government assumed office, our consistent effort has been to fundamentally transform Pakistan.
We envisage ‘Naya Pakistan’ to be modelled on the principles of the State of Madinah, established by our Holy Prophet (PBUH).
A just and humane society where all Government policies are directed at lifting our citizens out of poverty and creating a just and equitable dispensation.
To achieve this goal, we need to have peace and stability. Thus our foreign policy aims to have peace with our neighbours and settle disputes through dialogue.
Mr. President,
The 75th Anniversary of the United Nations is an extremely important milestone as this is the only body in the world that can help us achieve our goal of peace and stability in our neighbourhood. This is also a time for us to reflect whether as the United Nations we have been able to realize the promise we collectively made to our peoples.
Today, the foundations of ‘world order’- non-use of or threat of unilateral force, self-determination of peoples, the sovereign equality and territorial integrity of States, non-interference in their internal affairs, international cooperation — all these ideals are being systematically eroded.
International agreements are being flouted and set aside.
Renewed great-power rivalries are leading to a new arms race.
Conflicts are proliferating and intensifying.
Military occupation and illegal annexations are suppressing the right of human beings to self-determination.
According to respected Professor Noam Chomsky, mankind is at even a greater risk than it was before the First and Second World Wars in the last century because of the increased threat of nuclear war, Climate Change, and sadly the rise of authoritarian regimes. We must come together to prevent such a catastrophe.
We believe the driving force in international relations must be cooperation, in accordance with principles of international law, and not confrontation and force.
We all must emphatically reaffirm our support for multilateralism.
Mr. President,
The COVID-19 pandemic has illustrated the oneness of humanity. In our interconnected world, no one is safe unless everyone is safe.
Locking down to control the pandemic has triggered the worst recession since the GreatDepression in the last Century. This has hit the poorest countries the hardest as well as the poor in all the countries.
In Pakistan, we realized very early on that if we imposed a strict lockdown, the type that several affluent countries had imposed, we would have more people dying of hunger than the virus.
Therefore, we adopted a policy of ‘smart lockdown.’ While concentrating on the virus hot-spots we opened up our agricultural sector immediately and then followed it up with the construction sector,which employed most of the people.
At the same time, and this is despite financial constraints, my government deployed an unprecedented $8 billion for our health services; plussupport the poorest and most vulnerable households with direct cash payments through Ehsaas programme; and subsidies to small businesses.
Even though our ‘smart lockdown’ was heavily criticized in the beginning, but thanks to Almighty Allah’s Grace, we have not only managed to control the virus, stabilize our economy, but most importantly, we have been able to protect the poorest segment of the society from the worst fall out of the lock down.
Today, Pakistan’s response is cited among the success stories in controlling and responding to the pandemic. However, we are still not out of the woods, like no country is out of the woods today.
Mr. President,
It was obvious from the outset that developing countries would need fiscal space to respond to, and recover from, the COVID-19 crisis.
Debt relief is one of the best ways to create that fiscal space for developing countries. Therefore, in early April, I called for a “Global Initiative on Debt Relief”.
We appreciate the G-20’s official debt suspension initiative and the emergency and rapid financing offered by the IMF, World Bank, Asian Development Bank and UN Agencies.
This, however, is not enough.
The IMF has estimated that developing countries will need over $2.5 trillion to respond and recover from the crisis.
The official debt suspension will need to be extended and expanded.
Additional debt relief measures will also be needed.
Multilateral Development Banks should ensure adequate financial inflows.
Rich countries have generated over ten trillion dollars to finance their own response and recovery. They should support the creation of at least $500 billion in new Special Drawing Rights for the developing world.
Mr. President,
In my address to the General Assembly last year, I had highlighted the tremendous damage that illicit financial flows from developing countries to rich countries and offshore tax havens cause. This leads to the impoverishment of the developing nations. Money that could be used towards human development is siphoned off by corrupt elites.The loss of foreign exchange causes currency depreciation that in turn leads to inflation and poverty.
The quest for getting back these stolen resources is nearly impossible, given the cumbersome procedures. Moreover, the powerful money launderers have access to the best lawyers. And sadly, because they are the beneficiaries, there is a lack of political will in the rich countries to curb this criminal activity.
Mr. President,
If this phenomena is unaddressed, it will continue to accentuate the inequality between the rich and the poor nations, and eventually will spark off a far bigger global crisis than the present migration issue poses.
The rich states cannot hold forth on human rights and justice when they provide sanctuary to money launderers’ and their looted wealth and protection of their person.
There are robust anti-Money Laundering and anti-Terrorist Financing regimes. I call upon this Assembly to take the lead in efforts to build a global framework to stem the illicit financial flows and ensure speedy repatriation of stolen wealth.
It is important to realize that the aid that flows from rich countries to the developing world is miniscule compared to the massive out-flows by our corrupt elites.
Mr. President,
This year, I must again reiterate the threat posed to mankind due to
Climate Change. Unprecedented fires in Australia, Siberia, California, Brazil; unprecedented flooding in various parts of the world; and record temperatures even in the Arctic Circle. This should make us all worried for our future generations.
Commitments made through the Paris Agreement must be fulfilled, in particular the commitment to mobilize $100 billion annually as climate finance.
Pakistan’s contribution to carbon emissions is minimal, but it is one of those countries most affected by climate change. Yet, we have decided to take the lead as we consider addressing climate change a universal responsibility.
We have launched an extremely ambitious programme to plant 10 billion trees in next three years as our contribution to mitigating the effects of climate change.
Mr. President,
The pandemic was an opportunity to bring humanity together.
Unfortunately, it has instead fanned nationalism, increased global tensions, and given rise to racial and religious hatred and violence against vulnerable minorities in several places.
These trends have also accentuated ‘Islamophobia’.
Muslims continue to be targeted with impunity in many countries. Our shrines are being destroyed; our Prophet (Peace Be Upon Him) insulted; the Holy Quran burnt — and all this in the name of freedom of speech.
Incidents in Europe, including republication of blasphemous sketches by Charlie Hebdo, are recent examples.
We stress that wilful provocations and incitement to hate and violence must be universally outlawed.
This Assembly should declare an “International Day to Combat Islamophobia” and build a resilient coalition to fight this scourge — scourge that splits humanity.
Mr. President,
The one country in the world today where, the state sponsors Islamophobia, is India. The reason behind this is RSS ideology that unfortunately rules India today.
This extremist ideology was founded in 1920s. The RSS founding fathers were inspired by the Nazis and they adopted the concepts of racial purity and supremacy. While the Nazis hate was directed at the Jews, the RSS directs it towards the Muslims and to a lesser extent towards the Christians.
They believe that India is exclusive for Hindus and others are not equal citizens. The secularism of Gandhi and Nehru has been replaced by the dream of creating a Hindu Rashtra by subjugating, even cleansing India’s 200 million Muslims and other minorities.
In 1992, the RSS destroyed Babri Mosque; in 2002, some 2000 Muslims were slaughtered in Gujarat, and this was under the watch of Chief Minister Modi; and in 2007, over 50 Muslims were burnt alive by RSS arsonists aboard the Samjhota Express Train.
In Assam, around two million Muslims face the prospects of being arbitrarily stripped of their nationality through the adoption of discriminatory laws. There are reports of large concentration camps being filledwith by Muslim Indian citizens.
Muslims were falsely blamed, vilified and victimized for spreading the Corona virus. They were denied medical attention on many occasions, their businesses were boycotted.
Cow vigilantes attack and kill Muslims with impunity. Last February, Muslims faced targeted killings, with police complicity inNew Delhi.
Mass registrations in the past have often been a precursor to genocide, e.g. the Nuremburg Laws in Germany in 1935 and then in 1982 inMyanmar.
The Hindutva ideology is set to marginalize almost 300 million human beings — Muslims, Christians and Sikhs. This is unprecedented in history and does not augur well for the future of India as we all know that marginalization of human beings leads to radicalization.
Mr. President,
For over 72 years, India has illegally occupied Jammu and Kashmir against the wishes of the Kashmiri people, and in blatant violation of the resolutions of the Security Council and indeed its own commitments.
On 5th August last year, India illegally and unilaterally sought to change the status of the occupied territories and deployed additional troops, bringing the total number to 900,000, to impose a military siege on 8 million Kashmiris. All Kashmiri political leaders were incarcerated; about 13,000 Kashmiri youth were abducted and thousands tortured; a complete curfew was imposed, accompanied by a total communications blackout.
Indian occupation forces have used brute force including pellet guns against peaceful protestors; imposed collective punishments, including the destruction of entire neighbourhoods, and extra-judicially murdered hundreds of innocent young Kashmiris in fake “encounters”, refusing even to hand over their bodies for burial. The Kashmiri media, and those daring to raise their voice, are being systematically harassed and intimidated through the use of draconian laws.
All of this is well documented in the reports of the United Nations High Commissioner for Human Rights, communications from the Special Rapporteurs of Human Rights Council, statements from human rights and civil society organizations.
The international community must investigate these grave violations and prosecute the Indian civil and military personnel involved in state terrorism and serious crimes against humanity, being perpetrated, with complete impunity.
Mr. President,
The objective of this brutal campaign is to impose what the RSS-BJP regime has itself called the ‘Final Solution’ for Jammu and Kashmir. To this end, the military siege is being followed by moves to change the demographic structure of the occupied territory. This is an attempt to obliterate the distinct Kashmiri identity in order to affect the outcome of a plebiscite envisaged in the UN Security Council resolutions.
This action is in violation of the UN Charter, Council resolutions and international law, particularly the 4th Geneva Convention. Changing demographic structure of occupied territory is a war crime.
Mr. President,
The brave Kashmiri people will never submit to Indian occupation and oppression. Their struggle is indigenous. They are fighting for a just cause and generation after generation have laid down their lives to rid themselves of Indian occupation.
The government and people of Pakistan are committed to standing by and supporting their Kashmiri brothers and sisters in their legitimate struggle for self-determination.
Mr. President,
In order to divert attention from its illegal actions and atrocities in Indian Occupied Jammu and Kashmir, India is playing a dangerous game of upping the military ante against Pakistan in a nuclearized strategic environment.
Despite constant Indian provocations and ceasefire violations along the Line of Control and the Working Boundary targeting innocent civilians, Pakistan has exercised maximum restraint. We have consistently sensitized the world community about a ‘false flag’ operation and another ill-conceived misadventure by India.
My parents, Mr. President, were born in the colonial India and I was the first generation that grew up in an independent Pakistan. I want to make it clear that any attempt by the fascist totalitarian RSS-led Indian government to aggress against Pakistan will be met by a nation that will fight for its freedom to the end.
Mr. President,
There will be no durable peace and stability in South Asia until the Jammu and Kashmir dispute is resolved on the basis of international legitimacy. Kashmir has been rightly described as a “nuclear flash point”.
The Security Council must prevent a disastrous conflict and secure the implementation of its own resolutions as it did in the case of East Timor. The Council has considered the situation in Jammu and Kashmir three times in the past year. It must take appropriate enforcement actions. It must also take steps to protect the Kashmiris from an impending genocide by India.
Pakistan has always called for a peaceful solution. To this end, India must rescind the measures it has instituted since 5 August 2019, end its military siege and other gross human rights violations, and agree to resolve the Jammu & Kashmir dispute in accordance with the relevant UN Security Council resolutions and the wishes of the Kashmiri people.
Mr. President,
Pakistan’s desire for peace in our region is also manifest in our efforts to promote a political solution in Afghanistan.
I have consistently maintained over the past two decades that there is no military solution to the decades-old conflict in Afghanistan. The only way forward was and is a political settlement which involves the full spectrum of Afghanistan’s political actors.
Pakistan fully facilitated the process that culminated in the U.S.-Taliban Peace Agreement on 29 February 2020.
Pakistan is deeply gratified that it has fulfilled its part of the responsibility.
The Afghan leaders must now seize this historic opportunity to achieve reconciliation and restore peace in their war-torn country.
Through the Intra-Afghan Negotiations that commenced on 12 September, they must work out an inclusive, broad-based and comprehensive political settlement. The process must be Afghan-led and Afghan-owned, and without any interference or outside influence.
Early return of Afghan refugees must be a part of the political solution. After almost two decades of war, it is imperative not to allow “spoilers” — within and outside Afghanistan — to subvert the peace process.
Peace and stability in Afghanistan will open new opportunities for development and regional connectivity. New vistas of cooperation could emerge with Central Asia and beyond.
Mr. President,
Palestine remains a ‘festering wound’. A just and lasting settlement is indispensable, for the Middle East and the world. Illegal annexations of Palestinian territory, the building of illegal settlements and the imposition of inhuman living conditions on the Palestinian people especially in Gaza cannot bring peace to a troubled region.
Pakistan continues to support a two-state solution — in line with UN General Assembly and Security Council resolutions, within the internationally agreed parameters, pre-1967 borders, and Al-Quds Al-Sharif as the Capital of a united, contiguous and independent Palestinian state.
Mr. President,
The United Nations remains the best legitimate avenue for collective action — in managing international conflicts, fostering peace and security, promoting equitable development and addressing global problems.
I urge the Secretary-General to take the lead in preventing global conflicts.
He should convene Summit-level meetings to address regional hot spots and resolve outstanding disputes.
The United Nations should be made fully responsive to the challenges of our times. A comprehensive reform of the United Nations, including the Security Council, is essential to promote greater democracy, accountability, transparency and efficiency.
Pakistan will continue to participate actively in this process and endeavour, with other Member States, to build a world where conflict is outlawed and equitable prosperity for all pursued in conditions of peace and security.
I thank you.